Peradotto, J. (dissenting).
I respectfully dissent and would reverse because I agree with plaintiff on his appeal that Supreme Court erred in giving an emergency instruction with respect to the assertion of Derek J. Klink (defendant) that he failed to observe decedent because he was blinded by sun glare.
At approximately 4:00 p.m. on February 29, 2000, defendant was driving north on Harrison Place in defendant City of Syracuse (City). Defendant stopped at a stop sign at the intersection of Harrison Place and Harrison Street. Defendant looked to the left and to the right and then proceeded to make a left turn onto Harrison Street. According to defendant, he was in the process of making the left turn when his vision was momentarily obstructed by sun glare. Defendant took his eyes off the road and, when he looked back up again, he observed decedent approximately one foot in front of his vehicle. Defendant “slammed” on the brakes but was unable to avoid hitting decedent, who subsequently died as a result of her injuries.
Plaintiff, as executor of decedent’s estate, commenced this action alleging, inter alia, that defendant was negligent in failing to avoid the collision. Following a trial, the jury found that Klink was not negligent, that the City was 15% at fault, and that decedent was 85% at fault.
Under the circumstances of this case, I conclude that the *1527court erred in giving an emergency instruction. In determining whether a party is entitled to such an instruction, a court is required “to make the threshold determination that there is some reasonable view of the evidence supporting the occurrence of a ‘qualifying emergency’ ” (Caristo v Sanzone, 96 NY2d 172, 175 [2001], quoting Rivera v New York City Tr. Auth., 77 NY2d 322, 327 [1991], rearg denied 77 NY2d 990 [1991]). The emergency instruction is appropriate “where the evidence supports a finding that the party requesting the charge was confronted by ‘a sudden and unexpected circumstance [that] leaves little or no time for thought, deliberation or consideration’ ” (id. at 175, quoting Rivera, 77 NY2d at 327). However, “[a]n emergency instruction is not proper where the situation is neither sudden nor unexpected or could have been reasonably anticipated in light of the surrounding circumstances” (Smith v Perfectaire Co., 270 AD2d 410 [2000]; see Muye v Liben, 282 AD2d 661, 662 [2001]).
Here, there was no evidence presented at trial upon which a jury could reasonably have found that defendant was faced with an emergency situation. Specifically, defendant failed to establish that the sun glare that momentarily obstructed his vision was unexpected. Defendant never testified at trial that he was unaware that the sun was out or that he did not expect to be driving into the sun when he turned left to travel west on Harrison Street. To the contrary, defendant testified that he had previously looked to the left, i.e., to the west, and that he was familiar with the intersection in question. Notably, the accident occurred in late February at around 4:00 p.m. In my view, the glare of the sun in the late afternoon is not an emergency situation. Rather, it is a condition that should be anticipated as a routine occurrence at certain times of the day and in particular weather conditions.
This case is not unlike Caristo in which the Court of Appeals held that there was no qualifying emergency to justify an emergency instruction (96 NY2d at 175). The Court reasoned that, given the driver’s “admitted knowledge of the worsening weather conditions, the presence of ice on the hill [could not] be deemed a sudden and unexpected emergency,” despite the fact that the driver had not encountered ice on the roadways before losing control of his vehicle (id.). In my view, knowledge of weather conditions is akin to knowledge of lighting and/or sun conditions. It is well settled that a driver is required to be aware of dangers existing from weather, traffic and other conditions, including lighting conditions (see Avila v Mellen, 131 AD2d 408 [1987]; see generally PJI 2:77). The defendant in Avila was driv*1528ing eastbound and claimed that “he was temporarily blinded by the headlights of the westbound cars and thus . . . did not see [the plaintiff pedestrian] . . . until he was 10 feet or less away from her,” and the Second Department held that he was not entitled to an emergency instruction (id. at 409).
In this case, defendant should have anticipated the possibility that he might encounter glare from the sun when he began to turn his vehicle to travel west into the setting sun. Because the condition defendant faced was not unexpected in light of the sunny weather and the time of day, defendant was not entitled to the benefit of an emergency instruction (see Caristo, 96 NY2d at 175; Smith, 270 AD2d 410 [2000]). I therefore would reverse the judgment, grant plaintiffs post-trial motion, set aside the verdict, reinstate the amended complaint against defendant and grant a new trial on liability. Present—Scudder, P.J., Peradotto, Lindley and Sconiers, JJ.